TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2022



                                      NO. 03-22-00266-CV


                                   Alvy Childress, Appellant

                                               v.

                              Sunz Insurance Company, Appellee




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on April 15, 2022. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.      Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.